Title: From Abigail Smith Adams to John Quincy Adams, 10 January 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



my Dear Son
Quincy Jan’ry 10th 1804

I am indebted to you for two Letters Since I wrote to you. Your Letter of december 22d. I thank you for, as well as the other; to me your conduct wanted not any justification or explanation. I am fully Satisfied that you have weighed every measure, looking much further into concequences than those who censure and condemn. Yet I like to have some reasons to give to those who feel anxious upon the Subject. no Man in Congress is so delicately situated, when we take into view your connections,—you must expect that a jealousy will be ever awake, and upon the watch upon both sides: I wish not to see you a cypher, nor is it possible you can be one. You have indeed embarked upon a tempestous sea, and must prepare for storms: I shall rejoice if the Constitution does not suffer shipwreck in the voyage: you must not however permit yourself to be so anxiously engaged as to injure your Health.—
Your Brother will keep you informd of the politicks here. our Newspapers are not worth a rush I think you must not omit writing either to him or some friend in Town when you have a leisure moment. the Bostonians want to be roused and awakened from their lethargy. they act as if all was safe and no other pursuit necessary but getting money and laying up goods for many years.
I thank you for mr Tracys Speech I have read it with much interest, and trust it will have due weight with our Legislature who are now about to convene. it now remains with the States to determine whether they will give their Throats to the knife of the assassins, or push back the dagger—. Whether they will be self immolated, or whether they will make a bold and noble stand, and save themselves and posterity.
The points of Etiquette—between the Ladies you mention ought long ago to have been regularly setled, but a Nation which does not respect itself, cannot expect to receive it from others, tho this point upon which mrs Merry raises a difficulty has not been decided in the court callender. usage has establishd it. at least whilst I bore any part, neither Mrs Lyston or Madam deFreire took umbrage at it. The Lady of the Secretary of State had always the precedence at the table of the President and at the drawing room—Mrs Merry can only do as the dutchess Le Vauguyon did at the Hague. She refused to make the first visit to the Princess of orange. the Princess, the daughter & sister of a King and the consort of a Prince, thought it descending from her Rank and dignity to yeald. the concequence was Madam never went to court, nor into any other Society. this is rather unpleasent for one who is fond of sociability, but may be in the end no disadvantage; Some Characters Shew best at a distance—I am wholy unacquainted with all the Secretarys Ladies, the Secretary of the Treasurys excepted with whom I have exchanged visits. Mrs Merry is undoubtedly a well bred Lady. they say I should regret that any real umbrage should be given because the concequences may be unpleasent—
Alass I mournd with you the death of the early Friend of your Youth. I know it must wound your Heart he was also a Friend of many years Ripening. he possessd a refined taste & a cultivated mind, tho to me he always appeard, upon the wing with health that trembled & shook at every blast—it has been the System of those now in power to burry every federal Man by silence and neglect, however important his Services or faithfully he has executed them—But the Spirit of party is the spirit of Satan: if this was not sufficient to crush him then to load him with calumny and reproach—.
we are very anxious to learn how Mrs Cranch is, yet dread to hear. I hope the Children are well. We shall be very glad to see you let Congress rise when it will—I do not believe it will be before March.
we are in tolerable Health. Mrs C Adams with her children, have been with us all winter. Thomas too is a pleasent addition to us—I shall write to mrs Adams.
I am my dear son / affectionatly / Your Mother
A Adamsmy Respects to mr Tracy tell him I thank him for the good he intended, and trust he has done. if he does not meet with success, he has deserved it—
